Title: From Thomas Jefferson to Aaron Burr, 6 February 1802
From: Jefferson, Thomas
To: Burr, Aaron


          
            Feb. 6. 1802.
          
          Th: Jefferson with his salutations to the Vice President returns him the letter he put into his hands for perusal. the Secretary at war had a high opinion of mr Barron: but on the informations he has recieved, that opinion is suspended. the matter being sub judice no more ought to be said, than that no prejudices will be in the way of justice.
        